Citation Nr: 0606142	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of colon 
cancer including colectomy and permanent colostomy, claimed 
as secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The appellant is a veteran who reportedly had active service 
from January 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.

This appeal being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran contends he developed colon cancer as a result of 
asbestos exposure during his service in the Navy.  It appears 
from the statement of the case that the RO has conceded such 
exposure, although the Board is not necessarily bound by that 
finding. 

Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997) 
notes that that inhalation of asbestos fibers can produce 
fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce cancers of the gastrointestinal tract 
in addition to other disorders  See M21-1, Part VI, 7.21(a), 
p. 7-IV- 3; see also Ennis v. Brown, 4 Vet.App. 523 (1993).  
It is noted that persons with asbestos exposure have an 
increased incidence of gastrointestinal cancer.  It is also 
noted that the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of the disease, that an asbestos-related disease 
can develop from brief exposure to asbestos, and that there 
is a prevalence of asbestos-related disease among shipyard 
workers since asbestos was used extensively in military ship 
construction.  M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 
31, 1997).

However, "neither Manual M21-1 nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet.App. 141 (1999); see also Nolen v. West, 12 
Vet.App. 347 (1999); VAOGCPREC 4-2000.

Review of the claims file leads the Board to conclude that 
the required development has not been accomplished.  There 
does not appear to be any development of evidence of exposure 
before, during, or after service, nor has there been a VA 
examination with etiology opinion.  Such additional 
development is necessary before the Board may properly 
proceed with appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to develop evidence of asbestos exposure 
before, during, and after the veteran's 
service.  

2.  After completion of the above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the relationship, if any, between the 
veteran's colon cancer and his Navy 
service.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests or studies should 
be accomplished.  After examining the 
claims file and examining the veteran, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's colon 
cancer was causally related to the 
veteran's service, to include as due to 
any asbestos exposure during service.  

3.  The RO should then review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

